Case 9:18-cv-80176-BB Document 510-13 Entered on FLSD Docket 05/18/2020 Page 1 of 2

 

Confidential

Email 6 July 2015

Ms Ramona Watts
Director
DeMorgan Limited

ramona.watts@hotwirepe.com
Dear Ms Watts

DeMorgan Limited - Termination of engagement

it is with regret that we inform you in your capacity as Director of DeMorgan Limited that Clayton Utz has
decided that we must terminate our engagement with DeMorgan Limited.

information has been provided to our firm which raises serious questions about the integrity of
documents provided by Dr Craig Wright, both to our office and to the Australian Taxation Office . We
believe this information to be credible. In these circumstances, we can no longer represent DeMorgan
Limited in the disputes it and its subsidiaries has with the Australian Taxation Office.

As such, we are terminating our engagement with DeMorgan Limited effective immediately.

You should be aware that DeMorgan Limited and its subsidiaries will need to ensure that responses to
outstanding matters are prepared in accordance with the applicable statutory timeframes. We will work
with you and Stefan Matthews to assist you in identifying those requirements. However, we are not
responsible for ensuring that those responses and objections are prepared.

rs sincerely

   
  
  

Andrew Sommer, Partner, NPGL Tax
+61 2 9353 4837
asommer@claytonutz.com

Our ref 837/80166379

 

Level 15, 1 Bligh Street GPO Box 9806 T +61 2 9353 4000
Sydney NSW 2000 Sydney NSW 2001 F +61 2 8220 6700
DX 370 Sydney www.claytonutz.com

1\316087803.1

CONFIDENTIAL DEFAUS_ 01868823
Case 9:18-cv-80176-BB Document 510-13 Entered on FLSD Docket 05/18/2020 Page 2 of 2

CONFIDENTIAL DEFAUS_ 01868824
